The judgment of the court, on a re-hearing, was pronounced by
Rost, J.
In this case, interest and damages having been improperly allowed on the dissolution of the injunction, it is ordered, that the judgment heretofore rendered, be set aside, and that the judgment of the court be as follows:
It is ordered, that the judgment of the district court be reversed. It is further ordered, that the injunction be dissolved, without damages or interest. It is further ordered, that the costs of the district court be paid by the plaintiffs in injunction, and those of this appeal by the defendants and appellees.